IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


PJD ENTERTAINMENT, INC., D/B/A          : No. 153 MAL 2016
SAVANNAH'S ON HANNA,                    :
                                        :
                 Petitioner             : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
                                        :
           v.                           :
                                        :
                                        :
DEPARTMENT OF HEALTH, BUREAU            :
OF HEALTH PROMOTION AND RISK            :
REDUCTION,                              :
                                        :
                 Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of July, 2016, the Petition for Allowance of Appeal is

DENIED.